                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 15-00688 (A) DSF

 Defendant            Nelson Martinez                                        Social Security No. 9          5      3     0

 akas:    Oscar Villanueva, Lil Torch                                        (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                       MONTH   DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.         8      5     2019


 COUNSEL                                                                 Joseph F. Walsh, Appt.
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                                CONTENDERE           GUILTY
                       There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING
                      21 U.S.C. §§846, 841(a)(1) Conspiracy to Possess With Intent to Distribute and Distribute Methamphetamine – Count 5

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Nelson Martinez, is
  ORDER               hereby committed on Count 5 of the First Superseding Indictment to the custody of the Bureau of Prisons to be imprisoned for
                      a term of 66 months:

        On release from imprisonment, the defendant shall be placed on supervised release for a term of ten years under
the following terms and conditions:

         1.           The defendant shall comply with the rules and regulations of the United States Probation &
                      Pretrial Services Office and General Order 18-10.

         2.           During the period of community supervision, the defendant shall pay the special assessment in
                      accordance with this judgment's orders pertaining to such payment.

         3.           The defendant shall refrain from any unlawful use of a controlled substance. The defendant
                      shall submit to one drug test within 15 days of release from custody and at least two periodic
                      drug tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         4.           The defendant shall participate in an outpatient substance abuse treatment and counseling
                      program that includes urinalysis, breath and/or sweat patch testing, as directed by the
                      Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and from
                      abusing prescription medications during the period of supervision.

         5.           During the course of supervision, the Probation Officer, with the agreement of the defendant
                      and defense counsel, may place the defendant in a residential drug treatment program
                      approved by the U.S. Probation and Pretrial Services Office for treatment of narcotic addiction
                      or drug dependency, which may include counseling and testing, to determine if the defendant

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1 of 6
 USA vs.      Nelson Martinez                                        Docket No.:   CR 15-00688 DSF

                      has reverted to the use of drugs. The defendant shall reside in the treatment program until
                      discharged by the Program Director and Probation Officer.

         6.           As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
                      Court-ordered treatment to the aftercare contractors during the period of community
                      supervision. The defendant shall provide payment and proof of payment as directed by the
                      Probation Officer. If the defendant has no ability to pay, no payment shall be required.

         7.           When not employed or excused by the Probation Officer for schooling, training, or other
                      acceptable reasons, the defendant shall perform 20 hours of community service per week as
                      directed by the Probation & Pretrial Services Office.

         8.           The defendant shall submit his person, property, house, residence, vehicle, papers, computers
                      [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data
                      storage devices or media, office, or other areas under the defendant’s control, to a search
                      conducted by a United States Probation Officer or law enforcement officer. Failure to submit
                      to a search may be grounds for revocation. The defendant shall warn any other occupants that
                      the premises may be subject to searches pursuant to this condition. Any search pursuant to this
                      condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
                      suspicion that the defendant has violated a condition of his supervision and that the areas to be
                      searched contain evidence of this violation.

         9.           The defendant shall not associate with anyone known to him to be a Wilmas gang member and
                      others known to him to be participants in the Wilmas gang's criminal activities, with the
                      exception of his family members. He may not wear, display, use or possess any gang insignias,
                      emblems, badges, buttons, caps, hats, jackets, shoes, or any other clothing that defendant
                      knows evidence affiliation with the Wilmas gang, and may not display any signs or gestures
                      that defendant knows evidence affiliation with the Wilmas gang.

         10.          As directed by the Probation Officer, the defendant shall not be present in any area known to
                      him to be a location where members of the Wilmas gang meet and/or assemble.

         11.          The defendant shall cooperate in the collection of a DNA sample from the defendant.


The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without the
consent of the sentencing judge.



 It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 2 of 6
 USA vs.      Nelson Martinez                                     Docket No.:   CR 15-00688 DSF



Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.
It is ordered that the defendant shall pay to the United States a special assessment of $100

The Court recommends to the Bureau of Prisons: that defendant be designated to a BOP facility that offers the 500-
hour Residential Drug Abuse Program (RDAP). The Court recommends that defendant participate in all other available
and appropriate programs.

The Court recommends that the defendant be designated in a Bureau of Prisons facility such as Terminal Island,
California or somewhere in Southern California.

The Court advised the defendant of the right to appeal this judgment.

The Court grants the government’s oral motion to dismiss the original indictment as to this defendant.

SENTENCING FACTORS: The sentence is based on the factors set forth in 18 U.S.C. §3553, including the applicable
sentencing range set forth in the guidelines, as more particularly reflected in the court reporter’s transcript.




CR-104 (docx 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 3 of 6
 USA vs.      Nelson Martinez                                                            Docket No.:     CR 15-00688 DSF


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 5, 2019
            Date                                                           DALE S. FISCHER U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




              August 5, 2019                                        By     Patricia Gomez /s/
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                    specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                    defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                  probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before              requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.    The defendant must follow the instructions of the probation officer
       change;                                                                             to implement the orders of the court, afford adequate deterrence from
                                                                                           criminal conduct, protect the public from further crimes of the
                                                                                           defendant; and provide the defendant with needed educational or
                                                                                           vocational training, medical care, or other correctional treatment in
                                                                                           the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 4 of 6
 USA vs.      Nelson Martinez                                                    Docket No.:     CR 15-00688 DSF



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
 USA vs.      Nelson Martinez                                                   Docket No.:       CR 15-00688 DSF



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
